Smith, J.P., and Pine, J. (dissenting).
We respectfully dissent and would affirm the order granting defendants’ motion for summary judgment dismissing the complaint. In our view, there is no basis for imposing liability upon defendants under the circumstances of this case. The majority correctly sets forth the well-settled principle that “an animal that behaves in a manner that would not necessarily be considered dangerous or ferocious, but nevertheless reflects a proclivity to act in a way that puts others at risk of harm, can be found to have vicious propensities—albeit only when such proclivity results in the injury giving rise to the lawsuit” (Collier v Zambito, 1 NY3d 444, 447 [2004]; see Bard v Jahnke, 6 NY3d 592, 597 [2006]). “[W]hen harm is caused by a domestic animal, its owner’s liability is determined solely by application of the rule articulated in Collier” (Petrone v Fernandez, 12 NY3d 546, 550 [2009]). That rule does not apply to the facts of this case, however, because the dog in question did not “reflect[ ] a proclivity to act in a way that puts others at risk of harm” (Collier, 1 NY3d at 447).
The record establishes that plaintiff was walking her dog on a sidewalk at the end of defendants’ driveway in the dark and that she fell to the ground after she was startled by defendants’ dog. The dog came from behind defendants’ vehicle in defendants’ driveway and barked at plaintiff, but it did not in any manner come into contact with plaintiff. It is undisputed that, although the dog had previously run and barked in defendants’ front yard, it had never “ ‘been known to growl, snap or bare its teeth[ ]’ ” at anyone (Bard v Jahnke, 6 NY3d 592, 597 [2006]), nor is there evidence that the dog had bitten, jumped on, or come into contact with others on prior occasions. We agree with defendants that the dog’s tendency to run and bark *1488is merely common canine behavior that does not endanger anyone. Defendants therefore met their burden of establishing their entitlement to judgment as a matter of law under Collier, and plaintiff failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present—Smith, J.P., Peradotto, Carni, Pine and Gorski, JJ.